t c memo united_states tax_court james lawton robertson and lillian janette humber robertson petitioners v commissioner of internal revenue respondent docket no filed date richard d gamblin james lawton robertson and louis h watson for petitioners robert w west for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in petitioners' federal income taxes deficiency dollar_figure dollar_figure dollar_figure year the issue for decision is whether reimbursement by the state of mississippi for certain travel lodging and meal expenses_incurred by james lawton robertson petitioner during his term as a justice of the mississippi supreme court is excludable from petitioners' income to the extent petitioner incurred unreimbursed travel lodging and meal expenses we must also decide whether those expenses are deductible from petitioners' income unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in jackson mississippi and petitioner's wife lillian janette humber robertson mrs robertson resided in oxford mississippi petitioner's appointment and election as a justice to the mississippi supreme court in petitioner began practicing law in greenville mississippi in petitioner became a full-time law professor at the university of mississippi school of law the law school in university mississippi which is adjacent to oxford mississippi and which we will refer to as oxford at that time mrs robertson started to work as the news director in the public relations department at the university of mississippi in oxford on date the governor of mississippi appointed petitioner a justice on the mississippi supreme court mississippi's highest court petitioner was appointed to fill a retired justice's unexpired term which was to end on date in date because there were more than months left in the unexpired term petitioner was required under mississippi law to stand for election for the remainder of the term petitioner was elected without opposition in petitioner ran for reelection with opposition and won a full 8-year term that expired on date the mississippi supreme court which is situated in jackson mississippi consists of nine justices and is divided into three districts northern central and southern three justices are elected to each of the three districts petitioner was elected to the third northern district which included oxford after petitioner's appointment and subsequent election to the mississippi supreme court he continued to teach one course each semester except during the summer at the law school in oxford as an adjunct professor petitioner was given an office at the law school he taught his course on friday afternoons and participated in other law school functions including moot court judging law review writing and teaching continuing legal education courses at all relevant times petitioners owned a home in oxford petitioners were registered to vote in oxford conducted their banking in oxford registered their automobiles in oxford had their three sons in public schools in oxford paid real_estate_taxes and claimed a homestead_exemption for their home in oxford attended church in oxford and were involved in several civic organizations in oxford because the distance between oxford and jackson is miles one way petitioner developed a weekly schedule to accommodate his two employment positions on sunday afternoons petitioner drove from oxford to jackson from monday through thursday petitioner remained in jackson and attended to his duties on the mississippi supreme court on thursday afternoons petitioner drove back to oxford on friday afternoons petitioner taught one course at the law school during the weekend petitioner resided at his home in oxford petitioner completed round trips between oxford and jackson times during times during and times during while in jackson petitioner resided in an apartment and paid monthly rent while in oxford he resided with mrs robertson and their three sons as a justice petitioner had two primary duties in jackson first petitioner was assigned to a three-justice panel as designated by the chief justice to hear cases when the mississippi supreme court is in session each panel hears case sec_1 day during the week typically each panel hears cases for a 6-week period followed by a 3-week period for writing opinions second petitioner heard cases at en_banc conference sec_1 day per week the panel hearings and en_banc hearings were generally on separate days and thus as a matter of practicality the justices' presence in jackson was required at least days out of each week at the mississippi supreme court petitioner had an office staff and access to the state library however petitioner like other justices often preferred to conduct his research and draft opinions at home in his district petitioner completed much of his judicial work at the law school library in oxford during the weekends although not legally required to do so petitioner as well as most other justices performed various nonjudicial civic functions in his home district in oxford the purpose of participating in these civic activities was in part to secure reelection some of the activities included visiting local judges' and clerks' offices bar associations and colleges and universities giving speeches at civic organizations schools churches and public dedications and participating in continuing legal education programs and administering oaths of office of public officials in petitioner ran for reelection as a justice of the mississippi supreme court and was defeated petitioner resigned from the court on date and began teaching at fordham university school of law in new york in date as a visiting professor in date petitioner returned to jackson mississippi and entered private practice federal_income_tax returns for each of the years in issue petitioners filed a joint federal tax_return petitioners reported adjusted_gross_income of dollar_figure for dollar_figure for and dollar_figure for petitioner's wage and salary income before retirement contributions for the years in issue was as follows supreme court dollar_figure dollar_figure dollar_figure univ of miss big_number big_number big_number fordham univ --- --- big_number total big_number big_number big_number petitioner was reimbursed by the state of mississippi for travel lodging and meal expenses_incurred while attending mississippi supreme court sessions in jackson and returning to oxford at the end of each month petitioner prepared a schedule of expenses and submitted them to the financial officer of the court for reimbursement and a check would be issued in that amount to petitioner within to days petitioners did not report the amount of reimbursement petitioner received from the state of mississippi on their federal joint income_tax returns for and furthermore petitioners deducted travel lodging and meal expenses that were not reimbursed by the state of mississippi for petitioner's attendance at the court in jackson notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners underreported their income for each of the years in issue by the amount of travel lodging and meal expense reimbursements petitioner received from the state of mississippi respondent further disallowed petitioners' deduction for unreimbursed travel lodging and meal expenses for the years in issue at trial respondent conceded that the transportation_expenses incurred by petitioner relating to his travel between jobs in jackson mississippi as a justice of the mississippi supreme court and oxford mississippi as an adjunct professor of law at the university of mississippi are deductible for those days in which petitioner traveled from jackson to oxford for the purpose of teaching classes see revrul_61_67 1961_1_cb_25 modified by revrul_76_453 1976_2_cb_86 opinion our task herein is to decide whether the travel lodging and meal expense reimbursements paid to petitioner for his attendance at the mississippi supreme court in jackson are includable in petitioners' income for and in addition we must decide whether any unreimbursed travel lodging and meal expenses for petitioner's attendance in jackson are deductible from petitioners' income for the years in issue petitioner asserts that his tax_home was oxford mississippi and therefore his travel to jackson for court hearings was travel away from home alternatively petitioner contends that even if it is determined that his tax_home was jackson he still can exclude the travel reimbursement and deduct unreimbursed travel_expenses because he was required to reside in oxford to fulfill his duties as a mississippi supreme court justice respondent counters that petitioner's tax_home was jackson not oxford and that mississippi law did not require petitioner to reside in oxford for the reasons that follow we agree with respondent gross_income means all income from whatever source derived sec_61 sec_1_61-1 income_tax regs see also 348_us_426 gross_income does not include the amount of reimbursed trade_or_business_expenses of employees that qualify under an accountable_plan sec_62 sec_1_62-2 income_tax regs an accountable_plan is one in which the reimbursed expenses would otherwise be allowable as a deduction to the employee under part vi of subchapter_b of the internal_revenue_code secs the reimbursed expenses are substantiated by the employee and the employee returns any amounts in excess of expenses sec_1_62-2 d - f income_tax regs the matter herein concerns only the first prong namely whether the reimbursed expenses have a business connection and would otherwise be deductible sec_162 allows as a deduction ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business such expenses include traveling expenses including meals_and_lodging while away from home in the pursuit of a trade_or_business sec_162 generally for federal tax purposes a taxpayer's home under sec_162 is his principal_place_of_business 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 if a taxpayer maintains two businesses this court has determined the taxpayer's home from three objective factors the place where he spends more of his time the place where he engages in greater business activity and the place where he derives a greater proportion of his income hoeppner v commissioner tcmemo_1992_703 see also 64_tc_1079 64_tc_175 affd 532_f2d_1088 6th cir exclusions and deductions from income are a matter of legislative grace and are narrowly construed 503_us_79 292_us_435 consequently the taxpayer has the burden to show that an exclusion or deduction is allowable 319_us_590 we conclude that petitioner's tax_home was jackson mississippi rather than oxford mississippi see montgomery v commissioner supra thoma v commissioner tcmemo_1983_623 in a typical week petitioner spent days in jackson and days in oxford while he was in jackson all days were committed to petitioner's work as a justice on the mississippi supreme court while in oxford only day friday was committed to petitioner's work as an adjunct professor at the law school further petitioner earned dollar_figure per year from his work as a justice as opposed to dollar_figure per year from his work as a professor petitioner asserts that as a practical matter his work on the mississippi supreme court required him to be present in jackson only days out of every week--for panel day and en_banc day he also asserts that he did much of his substantive work as a justice namely research and opinion drafting while in oxford and particularly at the law school library accepting petitioner’s assertions nonetheless the fact remains that petitioner spent days in jackson every week further petitioner's mississippi supreme court office and staff were in jackson not oxford even though petitioner could have apparently maintained both in oxford at his own expense if he had so chosen ultimately we are bound by what actually occurred not what might have happened 429_us_569 417_us_134 because we find that petitioner's tax_home for purposes of sec_162 was jackson and not oxford except as set forth below petitioner may not deduct the travel_expenses including transportation meals_and_lodging incurred for traveling between his residence in oxford and his principal_place_of_business in jackson in general these expenses are considered nondeductible personal commuting expenses under sec_262 see 413_us_838 326_us_465 however the transportation costs that petitioner incurred in traveling from jackson where he served as a mississippi supreme court justice to oxford on days in which petitioner taught classes at the law school are deductible as ordinary and necessary business_expenses as respondent concedes see 335_f2d_496 5th cir affg tcmemo_1962_233 40_tc_657 32_tc_947 affd 283_f2d_865 5th cir the u s court_of_appeals for the fifth circuit to which an appeal of this case would lie has addressed the deductibility of commuting expenses between dual residences and provided an exception to the general_rule denying deductibility of these expenses in 278_f2d_571 5th cir the court_of_appeals held that where a louisiana supreme court justice justice le blanc was required by the state constitution to maintain his district residence during his term in office he was allowed to deduct the rental expenses of an apartment in new orleans during his attendance on the court in the latter city justice le blanc's district residence was approximately miles from new orleans and after his work on the court was completed each week he returned to his home district for the weekend id pincite the state constitution required the justices to maintain residency in their district for the years prior to election and provided for the immediate vacating of the the u s court_of_appeals for the fourth circuit has also addressed this issue in 148_f2d_913 4th cir the court_of_appeals held that a north carolina supreme court justice who maintained his district residence while attending court sessions in the state capital could not deduct his travel_expenses the justice involved in that case maintained his district residence as a matter of personal choice while serving on the court id pincite his presence was required in the state capital while the court was in session but not otherwise id the court_of_appeals for the fifth circuit has distinguished barnhill v commissioner supra from 278_f2d_571 5th cir on the basis that in the latter the state required the justices to maintain their district residences 621_f2d_731 5th cir 335_f2d_496 5th cir affg and remanding tcmemo_1962_233 office where the justice changed his residence from the district to which he was elected id pincite with regard to the case before us the mississippi constitution provides that the legislature shall divide the state into three supreme court districts and there shall be elected one judge for and from each district miss const art vi sec_145 this section indicates as petitioner asserts on brief that the justices must reside in their respective districts as a prerequisite to election or appointment to the court however the section goes on to provide that the removal of a judge to the state capitol during his term of office shall not render him ineligible as his own successor for the districts from which he has removed id petitioner and other present and former justices testified that this latter phrase means that there is no legal requirement that justices maintain their residences in their home districts while serving on the mississippi supreme court their interpretation is supported by two different state statutes section of the mississippi code provides that state officers who must remove themselves to another county for official purposes will be deemed to maintain their home residence unless they choose to establish a new residence in the county where they are performing their official duties miss code ann sec section of the mississippi code provides that only circuit and county judges and chancellors must reside within their respective districts and counties there is no mention of such a requirement for supreme court justices miss code ann sec thus it is clear as admitted by petitioner that mississippi supreme court justices are not legally required to maintain their district residences while serving on the court this makes petitioner's case factually distinguishable from united_states v le blanc supra nonetheless petitioner requests us to expand the holding in le blanc to circumstances other than a legal compulsion to maintain a district residence petitioner argues that a legal compulsion is but an indicia of whether in fact an appellate miss code ann sec provides all public officers of this state who are required to or who for official reasons remove from the county of their actual household and residence to another county of this state for the purpose of performing the duties of their office shall be deemed in law in all respects to be householders and residents of the county from which they so remove unless such officer elects to become an actual householder and resident of the county to which he removed for official causes miss code ann sec provides the judges of the supreme circuit and county courts and chancellors shall be conservators of the peace for the state each with full power to do all acts which conservators of the peace may lawfully do and the circuit judges and chancellors shall reside within their respective districts and the county judges shall reside in their respective counties judge is away from home in the pursuit_of_trade_or_business thus petitioner contends that economic political and other practical necessities may also suffice to establish the fact that a taxpayer is away from home petitioner and other present and former mississippi supreme court justices testified regarding the political and practical necessity of maintaining a high profile in their respective districts while serving on the court they also testified regarding the state's public policy of encouraging such a profile through the passage of section of the mississippi code which provides for reimbursement of travel lodging and meal expenses of state employees who are required to travel in the performance of their official duties miss code ann sec this case is appealable to the court_of_appeals for the fifth circuit and consequently we are bound by its decisions 54_tc_742 affd 445_f2d_985 10th cir nothing in united_states v le blanc supra permits us to conclude that political economic or practical necessities can be a basis for permitting the deduction of travel_expenses between a residence and a principal_place_of_business see 621_f2d_731 5th cir 335_f2d_496 5th cir a state's public policy to the contrary cannot control the operation of federal tax laws unless otherwise expressly provided for by congress 287_us_103 even public policy designed to encourage the recall of federal judges cannot control the operation of the federal tax laws where the judges are not required_by_law to maintain two different residences 32_f3d_911 5th cir the relief petitioner seeks should be sought from congress not from the courts see 532_f2d_1088 6th cir affg 64_tc_175 we have considered all of petitioner's other arguments and find them to be without merit thus we hold that petitioner's travel lodging and meal expenses_incurred due to his attendance at the mississippi supreme court sessions in jackson are nondeductible expenses under sec_262 see 413_us_838 326_us_465 consequently those expenses reimbursed by the state of mississippi are includable in income putnam v united_states supra pincite sec_1_62-2 income_tax regs and those expenses not reimbursed by the state are not deductible sec_162 to reflect the foregoing and the concessions of the parties decision will be entered under rule
